DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, while applicant has not apparently provided an explanation for support for the now claimed number of pits range, this feature is mentioned in Table 1. See Specification (Table 1). However, it is presented in the context of specific examples having specific narrow range of pit diameters and narrow range of proportion of pit areas, which features are not claimed. There is no explanation of support for surfaces that are only limited to the claimed number of pits/mm2 and not also to these other narrow respective ranges.
The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear how the “difference in the number of pits . . . is less than 20%” is defined. It is unclear what is the numerator and what is the denominator of this fraction. Is the denominator the number of pits in the unit square with greater number of pits, lesser number of pits, or something else? Analogous rejection applies to Claims 6 and 7.
Regarding Claim 2, it is unclear, when “provided with the pits on an other surface of the metal sheet,” whether each surface independently meets requirement of Claim 1 or whether both surfaces together are considered “the surface” of Claim 1. Is something else meant?
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 25 March 2022. To the extent repeated above, rejections are maintained because applicant’s amendments and/or explanations fail to resolve the indefiniteness issue for the reasons provided.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Defourny of the Office Action mailed on 25 March 2022. Rejection is withdrawn.
Allowable Subject Matter

Regarding Claims 1-7, the reviewed prior art fails to teach or suggest the subject matter of these claims. Particularly, the reviewed prior art fails to teach or suggest the claimed combination of surface pit features in the claimed context. For example, Defourny CA 2022235 teaches metal sheet with round (page 6) pits (page 10; Figure 1) wherein the pit diameter is ca. 100 microns (page 11). As seen in Figures 1a and 1b, there is no pit overlap and the pits are evenly (“regularly”) distributed (page 4, bottom to page 5, top) from which is follows that the difference in number of pits is zero. Furthermore, the pits occupy in excess of 50 % of surface as seen in Figure 1a. However, Defourny fails to teach or suggest the claimed number of pits per square millimeter feature now claimed for the reasons argued by applicant. See Response filed on 14 June 2022 (page 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
29 July 2022